08/06/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 18-0248



                                 No. DA 18-0248

STATE OF MONTANA,

             Plaintiff and Appellee,
      v.

JORY RUSSELL STRIZICH,


             Defendant and Appellant.

                           GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time

to and including September 5, 2020, within which to prepare, serve, and file the

State’s response.




TKP                                                                    Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                            August 6 2020